United states SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 4, 2013 ETHAN ALLEN INTERIORS INC. (Exact name of registrant as specified in its charter) Delaware 1-11692 06-1275288 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) Ethan Allen Drive Danbury, CT (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (203) 743-8000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN Report SECTION 5 – CORPORATE GOVERNANCE AND MANAGEMENT Item 5.07 Submission of Matters to a Vote of Security Holders; Ethan Allen’s Annual Meeting of Shareholders was held on December 4, 2013 in Danbury, CT. The following is a summary of the matters voted on at the meeting: (a)Shareholders approved the election of two directors for a three-year term expiring 2016 * as follows: Nominee For Withheld Clinton A. Clark (2016) Kristin Gamble (2016) Broker Non-Vote shares for each Director. * As a result of the vote on item (d) below, all Directors will stand for election at the next Annual Meeting of Shareholders in 2014 (b)Shareholders ratified the appointment of KPMG LLP as Ethan Allen’s independent registered public accounting firm for the fiscal year ending June 30, 2014, as follows: For Against Abstain (c)Shareholders advisory vote on Executive compensation as follows: For Against Abstain Broker Non-Vote shares. (d)Shareholders approved the amendment to our Restated Certificate of Incorporation to eliminate the classified structure of our Board of Directors. For Against Abstain Broker Non-Vote shares. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ETHAN ALLEN INTERIORS INC. Date: December 5 , 2013 By: /s/ M. Farooq Kathwari M. Farooq Kathwari Chairman, President and Chief Executive Officer
